Order entered October 16, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00599-CR

                              KIERON ALEXANDER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F15-75823-I

                                             ORDER
       We REINSTATE this appeal.

       We abated the appeal for the trial court to make findings of fact and conclusions of law

regarding the voluntariness of appellant’s statement. On October 12, 2018, a supplemental

clerk’s record was filed containing the trial court’s findings of fact and conclusions of law.

       An opinion will issue in due course.




                                                       /s/    DOUGLAS S. LANG
                                                              PRESIDING JUSTICE